Order, Supreme Court, New York County (Maxwell Wiley, J.), entered on or about April 26, 2007, which adjudicated defen*526dant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs. Judgment of resentence for the underlying conviction, same court (Daniel E FitzGerald, J.), rendered on or about July 2, 2008, resentencing defendant to a term of three years with three years’ postrelease supervision, unanimously affirmed.
The Eeople met their burden of establishing, by clear and convincing evidence, risk factors bearing a sufficient total point score to support a level three sex offender adjudication. The court properly assessed 20 points for sexual misconduct while confined. Although the sexual activity was allegedly consensual and noncriminal, it warranted this assessment under the Sex Offender Registration Act: Risk Assessment Guidelines and Commentary because it violated prison disciplinary rules. Furthermore, defendant’s inability to refrain from forbidden sexual conduct on the occasion at issue was relevant to his potential for sexual recidivism. The court also properly assessed 15 points for refusing sex offender treatment, and defendant’s arguments to the contrary are without merit. Concur— Gonzalez, P.J., Saxe, McGuire, Acosta and Roman, JJ.